DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on March 8, 2021 is acknowledged.

Election/Restrictions
Claim 1 is allowable. Claims 18-20 were, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on July 30, 2018, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott K. O’Brian on April 30, 2021. The Applicant agrees to amend claims 1, 9 and 18 as shown below:

Claim 1. (line 3) “… second end, each funnel unit having a pair of deflecting vanes positioned therein between the…”
(lines 16-17) “…wherein a majority of the material is forming a single flow of material by each pair of the deflecting vanes, and the spreader is operating by modifying a location of the single flow of material to the predetermined impact region to adjust the scatter pattern by modifying…”

Claim 9. (lines 4-5) “… at least one pair of funnel units, each funnel unit having a first end and an opposed second end, each funnel unit having a pair of deflecting vanes …”
 (lines 22-24) “…wherein a majority of the material is forming a single flow of material by each pair of the deflecting vanes, and the spreader is operating by modifying a location of the single flow of material to the predetermined impact region to adjust the scatter pattern by modifying…”

… providing at least one pair of funnel units, each funnel unit having a first end and an opposed second end, each funnel unit having a pair of deflecting vanes …”
 (lines 21-22) “…majority of the material is forming a single flow of material by each pair of the deflecting vanes, and the apparatus is operating by modifying a location of the single flow of material to a predetermined impact region to adjust the scatter pattern by modifying…”

Allowable Subject Matter
Claims 1-22 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A spreader for spreading a material comprising: at least one pair of funnel units, each funnel unit having a first end and an opposed second end, each unit having a pair of deflecting vanes, wherein each pair of deflecting vanes directs the material passing through the at least one pair of funnel units to a predetermined impact region on each of the rotating discs; wherein a majority all of the material is forming a single flow of material by the deflecting vanes, and the spreader is operating by modifying a location of the flow of material to the predetermined impact region to adjust the scatter pattern by modifying the predetermined impact region on each of the rotating discs and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 30, 2021